Citation Nr: 0521054	
Decision Date: 08/04/05    Archive Date: 08/17/05	

DOCKET NO.  03-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an effective date earlier than February 18, 
2003, for a 30 percent evaluation for right shoulder 
arthritis with history of acromioclavicular (AC) separation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February to 
December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, which granted the veteran an 
increased evaluation to 30 percent for his service-connected 
right shoulder disorder, and made this allowance effective to 
date of the veteran's claim for increase on February 18, 
2003.  

In reviewing the evidence on file, it is clear that the 
veteran's principal complaint is that his preexisting 
20 percent evaluation had been reduced to noncompensable 
because of his multiple failures to appear for VA 
examinations necessary to determine his continuing 
entitlement to that benefit, and his failure to keep VA 
apprised of a current address.  This issue as well as the 
question of whether the veteran is entitled to an award of 
the more recently assigned 30 percent evaluation from an 
earlier effective date will be addressed in the decision 
below.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In January 1998, the veteran was granted service 
connection for arthritis of the right shoulder with a history 
of AC separation with a 10 percent evaluation, and he was 
notified that because there was a likelihood of improvement, 
the assigned evaluation was not considered permanent and 
subject to future review physical examinations.  

3.  The veteran was notified at his correct address in 
California of a VA examination of his right shoulder to be 
conducted in March 2000, this notification was not returned 
as undeliverable, and the veteran thereafter failed to appear 
for that examination.  

4.  The RO in Los Angeles notified the veteran that it 
proposed to reduce his 20 percent evaluation for right 
shoulder disability to noncompensable because of his failure 
to appear for a required VA reexamination.  The veteran 
subsequently notified VA of a change in address to Salt Lake 
City, Utah, and the RO in Los Angeles then notified the 
veteran at his Salt Lake City address of another review VA 
examination to be conducted with respect to right shoulder 
disability, and the veteran thereafter failed to appear for 
this second VA examination in June 2000.  

5.  Subsequent to the claims folder transfer, the Salt lake 
City RO took action on the earlier proposed reduction and 
reduced the veteran's evaluation for right shoulder 
disability from 20 percent to noncompensable, and notified 
the veteran of this action at his last and only reported 
address in Salt Lake City, and there is no evidence that this 
notification was returned as undeliverable.  

6.  In November 2000, the veteran reported that he had 
recently been released from jail and he provided another 
address and phone number where he could be reached, but when 
this number was called in December 2000, the individual who 
answered said she did not know where the veteran lived, and 
that he had stolen from her and others and that he was 
probably going back to jail.  

7.  In January 2001, the RO notified the veteran at his most 
recently reported address that it was necessary that he 
supply the RO with a proper permanent address and also, prior 
to reinstating any additional benefits, he needed to provide 
the dates of his incarceration, the facility of his 
incarceration, and whether incarceration had been for a 
felony or misdemeanor conviction; the veteran did not respond 
at that time.  

8.  On February 18, 2003, the veteran filed a claim for 
increase for his right shoulder disability, and his claim 
included a new address in Clearfield, Utah; the veteran was 
subsequently scheduled and he appeared for a VA examination 
in March 2003, and he was granted an increased evaluation 
from noncompensable to 30 percent.  

9.  There is no competent medical evidence which shows or 
suggests that the veteran first met the criteria for a 
30 percent evaluation for right shoulder arthritis with 
history of AC separation in the one year prior to February 
18, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 18, 
2003, for a 30 percent evaluation for right shoulder 
arthritis with history of AC separation have not been met.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

Following the veteran's February 2003 claim for increase, and 
prior to the issuance of the rating decision now on appeal in 
April 2003, formal VCAA notice was provided to the veteran in 
February 2003.  This notification informed the veteran of his 
earlier reduction from 20 percent to noncompensable based 
upon his failures to appear for mandatory VA reexaminations.  
He was notified that he had been scheduled for a new 
examination and that it was necessary that he attend.  This 
notice recognized the veteran's previous report of having 
only received treatment for his right shoulder at the Salt 
Lake City VA Medical Center (VAMC) and indicated that all 
records from that facility would be collected and requested 
the veteran to complete medical release forms for any private 
medical treatment he might have received in the past for his 
right shoulder.  The veteran was thus notified of the 
evidence necessary to substantiate his claim, the evidence VA 
would collect on his behalf, the evidence that was necessary 
that he submit, and that he submit any relevant evidence in 
his possession.  All records of the veteran's treatment at 
the Salt Lake City VAMC were collected and included in the 
claims folder.  The veteran was subsequently provided a VA 
examination of his right shoulder in March 2003 which was 
adequate for rating purposes.  The veteran was notified of 
the laws and regulations governing VCAA, effective dates, and 
failures to report for VA examinations in an August 2003 
statement of the case.   The Board finds that VCAA has been 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the rating 
schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be determined.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Limitation of motion of the major arm to the shoulder level 
warrants a 20 percent evaluation, to midway between the side 
and shoulder level warrants a 30 percent 30 percent 
evaluation, and to 25 degrees from the side warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 
(2004).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

When continued entitlement to a benefit cannot be established 
or confirmed without a current VA reexamination, and a 
claimant without good cause, fails to report for such 
reexamination, the following action will be taken.  When a 
claimant fails to report for reexamination and the issue is 
continuing entitlement, VA shall issue a pretermination 
notice advising the payee that payment for the disability for 
which the reexamination was scheduled will be discontinued.  
Such notice shall also include the prospective date of 
discontinuance or reduction, the reason therefor, and a 
statement of the claimant's procedural and appellate rights.  
The claimant shall be allowed 60 days to indicate his 
willingness to report for a reexamination or to present 
evidence that payment for the disability for which the 
reexamination was scheduled should not be discontinued or 
reduced.  If there is no response within 60 days, or if the 
evidence submitted does not establish continued entitlement, 
payment for such disability shall be discontinued as of the 
date indicated in the pretermination notice or the date of 
last payment, whichever is later.  38 C.F.R. § 3.655(a)(c).

Analysis:  The veteran was granted service connection for 
right shoulder disability in February 1999.  A 20 percent 
evaluation was assigned and the allowance decision noted that 
this disability was capable of improvement and the veteran 
would therefore be required to be periodically reexamined to 
establish continued entitlement to VA compensation for his 
right shoulder disability.  Such reexamination was scheduled 
for March 2000, the veteran was notified of this examination 
at his proper address, and he did not appear.  

Consistent with 38 C.F.R. § 3.655(c), the RO in Los Angeles 
issued a pretermination notice advising the veteran that 
payment for his right shoulder disability would be 
discontinued based upon his failure to appear for required VA 
reexamination.  The September 2000 proposed date of 
discontinuance was included in this notification.  This 
notification was posted to the veteran's correct address.  
Around this time, the veteran moved from southern California 
to Utah, and the RO in Los Angeles again notified the veteran 
of a reexamination to be accomplished in June 2000, to be 
scheduled by the VAMC nearest the veteran's address in Utah.  
The veteran was notified at his new address in Utah of VA 
reexamination to be accomplished in June 2000, and he 
thereafter failed to appear.  The veteran has never presented 
any argument or evidence with respect to "good cause" for 
failure to appear for either of these two missed VA 
reexaminations.  

In June 2000, the RO in Salt Lake City took action on the 
earlier pretermination notice, and reduced the veteran's 
evaluation for right shoulder disability from 20 percent to 
noncompensable, based upon his two failures to appear for VA 
examinations of which he was properly notified.  When 
continued entitlement to VA compensation cannot be 
established without current VA examination, a veteran is 
required to report for such periodic reexamination to ensure 
continuance of VA compensation benefits previously 
established.  

It is clear from a review of the veteran's claims folder that 
multiple and numerous attempts to locate the veteran and to 
locate a correct address for him were accomplished.  In 
November 2000, the veteran contacted the RO and reported that 
he had just been released from jail.  He was requested to 
provide a new address and phone number where he could be 
reached but when this phone number was used by the RO, the 
individual residing there stated that she did not know where 
the veteran was but if she did have contact with him she 
would pass on a message.  Several days later, this same 
individual was contacted and reported that the veteran had 
stolen from her and others and that he would probably be 
going back to jail.  

In January 2001, the RO again notified the veteran at his 
last known address in Utah.  Multiple attempts to contact him 
had been unsuccessful.  Because he had failed to provide VA 
with a current address, his benefits were denied.  He was 
specifically requested to provide information of the dates 
and facility where he was incarcerated and information 
regarding whether the incarceration was for a conviction of 
felony or misdemeanor.  The veteran did not respond in a 
timely manner at the time but, in June 2001, he again 
requested an increase in his VA compensation benefits.  He 
was immediately provided VCAA notice.  In July 2001, VA 
contacted the phone number he had most recently provided and 
the veteran's mother answered that this was her address and 
phone number and that the veteran did not live there and she 
did not know where he was.  Additional contacts with the 
veteran were made requesting information regarding his period 
of incarceration, and the basis of that incarceration.  The 
veteran later reported that he had been acquitted of all 
charges and there had been no conviction, but he never 
submitted documentary confirmation in the form of objective 
evidence of these facts.  

Finally, in February 2003, the veteran filed another claim 
for an increase in his VA disability benefits, and this 
application included a new address for the veteran.  All 
correspondence with the veteran to this new address was 
received by him, and he responded.  He was scheduled for a VA 
examination in March 2003, and he appeared for this 
examination and was evaluated.  Based upon the evidence from 
this examination, the veteran was granted an increased 
evaluation from noncompensable to 30 percent, and this was 
made effective from the date of the veteran's claim for 
increase in February 2003.  

The general rule regarding effective dates based upon claims 
for increase is that the effective date will be the date of 
receipt of the claim or date entitlement arose, whichever is 
first shown.  The allowance in this case was made to the date 
of the claim which preceded the date of the VA examination by 
approximately one month.  If it was first factually 
ascertainable within the one year preceding the veteran's 
claim, the effective date could go back to that date.  Here, 
however, the VA examination is the first evidence supporting 
a 30 percent disability rating.  Thus, the effective date can 
be no earlier than the date of the veteran's claim.

A review of the claims folder reveals no such evidence on 
file.  All recent VA outpatient treatment records reflecting 
treatment of the veteran's right shoulder are dated in and 
after March 2003.  There is a complete absence of any medical 
records in the year prior to February 18, 2003, showing that 
the veteran met or more nearly approximated a 30 percent 
evaluation for his right shoulder disability.  

Thus, the Board finds that the discontinuance of the 
veteran's 20 percent evaluation for right shoulder disability 
effective in September 2000 was proper and strictly in 
accordance with the governing laws and regulations based upon 
the veteran's repeated failure to appear for required VA 
reexaminations of which he was properly notified, and based 
upon his failure to provide VA with a proper address and 
phone number where he could be contacted.  The Board also 
finds that the earliest effective date allowable by law and 
regulation for the assignment of the recently granted 
increase to 30 percent is the previously established date of 
February 18, 2003.


ORDER

Entitlement to an effective date earlier than February 18, 
2003, for a 30 percent evaluation for right shoulder 
disability is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


